Title: From John Quincy Adams to George Washington Adams, 15 August 1811
From: Adams, John Quincy
To: Adams, George Washington



N. 3.
My Dear Son George.
St: Petersburg 15. August 1811.

Some time since, your Mama and I received two letters from you at once—the first to your Mama was dated 18th. January, and the other to me 5th: February—I was glad to see that you had taken pains to write them as well as you could and that your hand-writing was improved.—I intreat you my Dear Son, to pay constant attention to your hand-writing—It is now more than four years since you first began to learn to write, and your brother John in less than two writes almost as well as you—Now, I do not mention this for the sake of commending your brother, to mortify you, but for the sake of giving you a little more good advice—It often happens that one person learns a thing much easier than another, and sometimes when a boy sees that his Schoolmate learns faster than himself, he thinks he cannot help it and becomes discouraged and careless—But a true spirited boy, as I hope you are, does exactly the contrary—He takes double pains, to keep even pace with his fellows, and when he does that he is always sure to succeed—I believe there is a Fable about a greyhound that lost a race with a tortoise—Now whenever you find that in learning any thing worthy of being learnt, Nature has only given you the powers of a tortoise, you must determine to give yourself those that will make you a match for the fleetest that runs with you.
You say you wish you could practice the advice contained in one of my former letters as well, as you understand it—You may be sure I shall never give you any advice but such as you can practice if you please—But among the good and necessary things that you have to learn is that of ruling your own Spirit “He that hath no rule over his own Spirit” said Solomon, “is like a city that is broken down, and without walls”—that is, always liable to be destroyed, and sure to be ruled by his greatest enemies.—In all the good Books that you have read; in Cornelius Nepos, in the Arabian Nights, in the History of Charles 12. and above all in Homer’s Iliad, you will find this lesson constantly repeated: but no where with so much energy, and authority as in the best of all Books the Bible.
I am obliged to finish this letter sooner than I intended, the Gentleman who is to take it being now waiting for it—I have the pleasure of informing you that you have a Sister, who was born last Monday the twelfth day of this Month—She is in very good health, and your Mama, is as well as could be expected.
Present my respects, to Uncle and Aunt Cranch, and to Mr: Whitney, and my love to your brother John—Charles often talks of you and is very well.
I am your affectionate father
John Quincy Adams.